Citation Nr: 0839716	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-10 537	)	DATE
	)
	)

On appeal from the          
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating greater than 
10 percent for degenerative joint disease of the lumbar 
spine. 

2.  Entitlement to service connection for sleep apnea. 

3.  Whether new and material evidence has been submitted to 
reopen a final disallowed claim for service connection for 
degenerative joint disease of the left knee.  

4.  Entitlement to service connection for scars on the left 
hand. 

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease. 

6.  Entitlement to service connection for coronary artery 
disease. 

7.  Entitlement to service connection for bilateral ankle 
disorders.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1970 and on active duty for training in the Alabama 
National Guard from May to December 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased initial rating for degenerative joint disease of 
the lumbar spine, service connection for sleep apnea, and a 
petition to reopen a final disallowed claim for service 
connection for degenerative joint disease of the left knee. 

In March 2005, the RO denied service connection for scars on 
the left hand, chronic obstructive pulmonary disease, 
coronary artery disease, and bilateral ankle disorders.  
Later the same month, the RO received the veteran's timely 
notice of disagreement with the decision.  

The issues of an increased initial rating for degenerative 
arthritis of the lumbar spine, new and material evidence to 
reopen a final disallowed claim for service connection for 
degenerative joint disease of the left knee, and service 
connection for left hand scars, chronic obstructive pulmonary 
disease, coronary artery disease, and bilateral ankle 
disorders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran was not diagnosed or treated for pneumonia in 
service.  

2.  The veteran's sleep apnea first manifested many years 
after service and is not related to any aspect of service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the service 
connection claim, including notice of what is required to 
establish service connection and that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Dingess v. Nicholson, 19 
Vet. App. 473 (2006)  

In correspondence in August 2003, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error 
was harmless given that service connection for sleep apnea is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has not obtained an 
examination for sleep apnea for reasons provided below.   
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The veteran served as a U.S. Army paratrooper, chaplain's 
assistant, and clerk during his first period of active duty 
and attended a radio repair school during his service on 
active duty for training in the National Guard.  He contends 
that his sleep apnea is related to treatment for pneumonia 
during his first period of active service. 


Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service medical records for periods of active duty and active 
duty for training are silent for any symptoms, diagnoses, or 
treatment for sleep apnea or pneumonia.  In January 1964, the 
veteran sought treatment for cough and fever.  The symptoms 
persisted for several days, and he was admitted to a 
dispensary for further treatment.  Examiners diagnosed acute 
bronchitis that resolved after four days.  In November 1964 
and September 1967, the veteran sought treatment for symptoms 
of nasal congestion, sore throat, and productive cough.  The 
examiners diagnosed upper respiratory infection and 
pharyngitis, and prescribed medication.  Lungs were noted to 
be clear, and there was no follow-up treatment on both 
occasions.  No chronic sleep or respiratory disorders were 
noted on a July 1970 discharge physical examination or on 
military physical examinations in March 1974 and July 1991.   

In April 2000, a VA primary care physician noted the 
veteran's reports of waking in the morning with shortness of 
breath.  He reported that he snored heavily and was tired in 
the daytime.  The physician noted that the veteran was obese 
and a heavy smoker and occasionally lost consciousness during 
coughing episodes.  The physician noted that his family was 
advised to observe him to see if he stopped breathing in his 
sleep, and if so, he would refer the veteran to the pulmonary 
clinic.

In June 2003, a VA physician in a pulmonary clinic noted the 
veteran's history of snoring, breathing cessation, and 
daytime drowsiness.  He also noted that the veteran had 
significantly reduced his tobacco use.  The physician 
diagnosed sleep apnea syndrome and ordered a sleep study.  
The study was performed in July 2003, but the clinical report 
is not in the file.  However, in August 2003, a VA primary 
care physician noted that the study confirmed the need for 
therapy and referred the veteran to the pulmonary clinic for 
a continuous positive airway pressure (CPAP) device.  In 
correspondence in September 2003, the veteran stated that he 
had experienced breathing problems ever since experiencing 
pneumonia in basic training.  In a December 2004 general 
medical examination, a VA physician noted the veteran's 
reports of the use of the CPAP device for about one year.  
The physician noted that the sleep apnea was not disabling.  
None of the medical providers noted a report by the veteran 
of pneumonia in service or offered an opinion on the etiology 
of the disorder. 

In July 2008, the veteran was hospitalized at a private 
facility for unrelated treatment.  However, the attending 
physician noted that the veteran had obstructive sleep apnea 
that was untreated because the veteran refused to wear the 
CPAP mask.  

In an August 2008 Board hearing, the veteran stated that he 
had been hospitalized in service for pneumonia and that the 
disease was the cause of his sleep apnea.  He stated that his 
CPAP device malfunctioned and that he returned it to the 
clinic but never received a new device.  

The Board concludes that service connection for sleep apnea 
is not warranted because the disorder first manifested not 
earlier than in 2000, many years after service.  Service 
medical records showed no symptoms, treatment, or diagnosis 
of sleep apnea or any chronic respiratory disorder causing 
interrupted breathing during sleep.  The Board acknowledges 
the veteran's sincerely held belief that the disorder arose 
from an episode of pneumonia in service.  However, service 
medical records showed that he was not treated for pneumonia.  
On one occasion in 1964 he experienced cough and fever that 
was diagnosed as acute bronchitis that resolved after four 
days.  He was treated on two other occasions for upper 
respiratory infections that also resolved.  No chronic sleep 
or respiratory disorders were noted on any physical 
examinations during or at the end of periods of active 
service in 1970 and 1991.  Although the veteran believes that 
his sleep apnea is related to an acute respiratory infection 
in service, as a layperson, the veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the 
etiology of his current sleep apnea.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4). See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  In McLendon,  the Court held that the 
Secretary must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.. The third prong, which requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold. McLendon, 20 Vet. App. 
at 83.

In this case, there is evidence of a current diagnosis of 
sleep apnea, but there is no evidence of treatment for 
pneumonia in service.  There is no evidence that the veteran 
developed any chronic sleep or respiratory disorders in 
service or that his current disorder is caused by or is a 
residual of three acute, resolved episodes of an upper 
respiratory infection over thirty years earlier.  The only 
evidence to indicate that his disability may be associated 
with service is the veteran's own statement. However, the 
statement is not competent evidence because such a 
determination requires medical expertise.  Therefore, the 
Board concludes that the low threshold has not been met and 
that an examination and opinion are not required to decide 
the claim.  

The weight of the credible evidence demonstrates that the 
veteran's current sleep apnea first manifested many years 
after service and is not related to any aspect of his active 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for sleep apnea is denied.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

Degenerative Joint Disease of the Lumbar Spine

In December 2002, a VA primary care examiner noted the 
veteran's reports of knee and back pain for which the veteran 
used over-the-counter pain medication.  The examiner 
diagnosed arthritis and prescribed additional medication.  
The examiner did not refer to imaging studies.  In August 
2003, a VA primary care examiner noted the veteran's reports 
of chronic low back pain radiating to the left leg with 
occasional numbness.  The examiner ordered X-rays and 
prescribed medication.  Two weeks later, another examiner 
noted the veteran's reports of increased pain and increased 
the dosage of medication.   The examiner diagnosed arthritis 
but there are no records of X-rays in the file. 

In December 2003, a VA examiner measured some limitation of 
motion of the lumbar spine and diagnosed degenerative joint 
disease but did not refer to imaging studies.  In December 
2004, a VA examiner measured limitation of motion of the 
lumbar spine and referred to a magnetic resonance image 
obtained in June 2004 that showed no spinal stenosis but did 
show disc disease at L5-S1.  The images are not of record.  
The examiner diagnosed lumbar strain and mild disc disease 
with mild functional loss and the need for a back brace.  

In November 2006, VA primary care examiners diagnosed lumbar 
spondylosis but did not refer to any new imaging, and none is 
of record.  There are no later treatment records in the file.  
In an August 2008 hearing, the veteran stated that he has 
received on-going care at VA facilities in Montgomery, 
Dothan, and Fort Rucker, Alabama.  It is not clear that all 
treatment records including the results of imaging studies 
since have been obtained.  The veteran further stated that 
since his last examination in 2004, his back symptoms have 
become more severe.  

The Board concludes that a request for VA treatment records 
since 2003 at all three facilities and a current examination 
are necessary to decide the claim.   See
 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006).

Degenerative Joint Disease of the Left Knee

In August 1998, the RO denied service connection for 
degenerative joint disease of the left knee because there was 
no evidence of trauma to the left knee during either period 
of active duty and because a diagnosis of degenerative 
disease was made after five months of active duty for 
training without reference to imaging studies.  Further, a VA 
examination in July 1996 showed no reports by the veteran of 
any left knee symptoms.  In an April 1999 statement, the 
veteran did not specifically disagree with the August 1998 
decision but stated that he desired to reopen a claim for the 
left knee including as secondary to a service-connected right 
knee disability.  The RO acknowledged the claim to reopen the 
issue in correspondence in April 1999 but did not provide 
notice of the reasons for the previous denial or of the 
evidence necessary to reopen and substantiate the claim.  No 
subsequent development or adjudication was accomplished.  
Therefore, the Board concludes that the veteran's claim 
received by VA in April 1999 remains open.  The Board will 
examine evidence received since the last final disallowance 
in August 1998.  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In August 2003, the RO provided notice of the 
requirements and criteria for new and material evidence but 
did not provide the reason for the previous denial or the 
criteria to substantiate a claim for service connection.  
Therefore, an adequate notice must be provided.  

In September 2002 and August 2008 Board hearings, the veteran 
stated that he served from 1964 to 1970 in field units 
stationed in cold, wet climates and performed extensive 
running in boots.  He also stated that he had undergone 
surgery to his left knee.  The veteran served in the Alabama 
National Guard and was recalled to active duty for training 
at the age of 47.  The Board reviewed the service medical 
records in the file.  No medical records from National Guard 
non-active duty service from 1970 to 1991 and after December 
1991 were requested from the National Guard.  

Furthermore, in a July 1991 military physical examination 
questionnaire, the veteran noted that he had been advised to 
have an operation on his left knee and was treated at a 
hospital by a physician in Jacksonville, Florida in 1979.   
As the veteran indicated that the circumstances of his 
service in the 1960's may be a cause for his current left 
knee disability and identified private and National Guard 
records that may provide new and material evidence relevant 
to his claim, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  


Scars, Chronic Obstructive Pulmonary Disease, Coronary Artery 
Disease, and Bilateral Ankle Disabilities

In March 2005, the RO denied service connection for these 
issues.  Later the same month, the veteran expressed timely 
disagreement with the decision.  

The RO has not yet issued a statement of the case (SOC) 
regarding the issues. When a claimant files a timely NOD and 
there is no statement of the case (SOC) issued, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a SOC.  The failure to issue an SOC is a 
procedural defect requiring remand. Manlincon v. West, 12 
Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA treatment 
of the veteran at VA facilities in 
Montgomery, Dothan, and Fort Rucker, 
Alabama since 2003.  Associate any 
records obtained with the claims file. 

2.  Request from the Alabama National 
Guard all service personnel and medical 
records for the veteran's service since 
1970.  Associate any records received 
with the claims file. 

3.  Request from the veteran the identity 
and address of all private medical 
providers, including Dr. G. of 
Jacksonville, Florida, who treated the 
veteran for a left knee disorder between 
1970 and 1991.  Request that the veteran 
authorize the release of the records.  
Request any authorized records and 
associate any records obtained with the 
claims file. 

4.  Schedule the veteran for a VA 
examination of his lumbar spine.  Request 
that the examiner review the claims file 
and note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's degenerative joint disease of 
the lumbar spine.  

5.  Provide the veteran and his 
representative with a statement of the 
case on the issues of service connection 
for left hand scars, chronic obstructive 
pulmonary disease, coronary artery 
disease, and bilateral ankle disorders 
with an appropriate opportunity to 
respond and to perfect an appeal if 
desired.  

6.  Then, readjudicate the claim for an 
increased initial rating for degenerative 
joint disease of the lumbar spine and the 
petition to reopen a final disallowed 
claim for service connection for 
degenerative joint disease of the left 
knee.  If either decision remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


